DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 11/19/2021 has been entered. 
Claim 21 is amended.
Response to Arguments
Applicant arguments filed on 11/19/2021 have been fully considered and but are not persuasive
Applicant argues that “while Lindoff refers generally to restriction patterns in paragraphs [0019-0021], Lindoff fails to specifically disclose the recited restriction in claim 1, that is, the measurement restriction information indicating that a radio resource management measurement for any neighbor cell on the frequency layer is restricted to be performed on the predetermined physical resource” 
Examiner respectfully disagrees; applicant is reminded that claims are given the broadest reasonably interpretations. As such; the limitation “the measurement restriction information indicating that a radio resource management (RRM) measurement for any neighbor cell on the frequency layer is restricted to be performed on the predetermined physical resource” is not more than an information to guide a UE whether or not to conduct some sort of measurement on a certain frequency resource. Which is clearly discussed in the following paragraphs [ 0022] The pattern is a bit string indicating restricted subframes, where the pattern is characterized by a length and a periodicity. The restricted subframes are the subframes indicated by a measurement resource restriction pattern in which the UE is allowed or recommended to perform measurements. The length and periodicity of the patterns are different for Frequency Division Duplex (FDD) and TDD (40 subframes for FDD and 20, 60 or 70 subframes for TDD).[0023] Restricted measurement subframes are configured to allow the UE to perform measurements in subframes with improved interference conditions. Improved interference conditions may e.g. be implemented by configuring ABS patterns at interfering radio nodes such as macro eNodeBs. A pattern indicating such subframes with improved interference conditions may then be signaled to the UE in order for the UE to know when it may measure a signal under improved interference conditions. The pattern may be interchangeably called a restricted measurement pattern, a measurement resource restriction pattern, or a time domain measurement resource restriction pattern. As explained above, an ABS is a subframe with reduced transmit power or activity. Therefore; examiner maintains that Lindoff discloses the limitation above. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5-7,11-12,15-17,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaur to (US20130322350) in view of Lindoff  to ( US 20140112254)

Regarding claims 1,5,11,15, and  21 Gaur teaches method implemented by a network device, comprising: determining a neighbor cell on a frequency layer capable of cell ,([0006] discloses the controller is configured to identify the REs to be subjected to bit-level muting by identifying the REs that suffer strong CRS interference from the one or more other base stations)  a cell reference signal in the neighbor cell being transmitted on a predetermined physical resource if the neighbor cell enables CRS muting; (abstract discloses includes identifying PDSCH resource elements (REs) that suffer the most from CRS interference arising from other BSs and that are to be subjected to bit-level muting, and allocating to the identified REs a number of bits less than the number of bits allocated to normal REs, and to transfer data with the two levels of bit allocations to various PDSCH REs to the user equipment ) 
Gaur does not explicitly teach in response to the determination, transmitting measurement restriction information to a terminal device in a cell of the network device, the measurement restriction information indicating that a radio resource management (RRM) measurement for any neighbor cell on the frequency layer is restricted to be performed on the predetermined physical resource

However, Lindoff teaches in response to the determination, transmitting measurement restriction information to a terminal device in a cell of the network device,([0018] To enable restricted measurements for Radio Resource Management (RRM), Radio Link Management (RLM), Channel State Information (CSI), as well as for demodulation, the UE may receive the following set of patterns via Radio Resource Control (RRC) UE-specific signaling)  the measurement restriction information indicating that a radio resource management (RRM) measurement for any neighbor cell on the frequency layer is restricted to be performed on the predetermined physical resource([0019] Pattern 1: A single RRM/RLM measurement resource restriction pattern for the serving cell. [0020] Pattern 2: One RRM measurement resource restriction pattern per frequency for neighbor cells (up to 32 cells). This measurement is currently only defined for the serving frequency. [0021] Pattern 3: A resource restriction pattern for CSI measurement of the serving cell with two subframe subsets configured per UE).
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Gaur include in response to the determination, transmitting measurement restriction information to a terminal device in a cell of the network device, the measurement restriction information indicating that a radio resource management (RRM) measurement for any neighbor cell on the frequency layer is restricted to be performed on the predetermined physical resource, as suggested by Lindoff. This modification would benefit the system to reduce interference. Regarding claims 2,6, 12 ,16 Gaur and Lindoff  teaches wherein transmitting the measurement restriction information comprises sending the measurement restriction information via dedicated radio resource control (RRC) signaling (Lindoff [0018] To enable restricted measurements for Radio Resource Management (RRM), Radio Link Management (RLM), Channel State Information (CSI), as well as for demodulation, the UE may receive the following set of patterns via Radio Resource Control (RRC) UE-specific signaling).
Regarding claims 7, 17 , Gaur and Lindoff  teaches The method of claim 5, wherein the terminal device is a Release-15 terminal device(see, Lindoff   fig.2, “UE” communication with “eNB”)
Claim 3, 8, 13 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaur to (US20130322350) in view of Lindoff  to ( US 20140112254) further in view of Tsuboi to (US 20170366999)Regarding claims 3, 13, 8, 18  Gaur and Lindoff  does not explicitly teach broadcasting cell barred information specific to a Release-15 terminal device to prevent the Release-15 terminal device from accessing the cell
However, Tsuboi teaches broadcasting cell barred information specific to a Release-15 terminal device to prevent the Release-15 terminal device from accessing the cell
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Gaur and Lindoff   include broadcasting cell barred information specific to a Release-15 terminal device to prevent the Release-15 terminal device from accessing the cell, as Tsuboi. This modification would benefit the system to reduce communication error.
Claims 4, 10, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaur to (US20130322350) in view of Lindoff  to ( US 20140112254) further in view of Park to (US 20180279299)Regarding claims 4, 14 , 10, 20 Gaur and Lindoff  does not explicitly teach wherein the predetermined physical resource comprises central 6 or 24 physical resource blocks in the frequency layer
However, Park teaches wherein the predetermined physical resource comprises central 6 or 24 physical resource blocks in the frequency layer([0071] discloses when the type of a sub -Physical Resource Block (sub-PRB) based on three subcarriers is defined, a total of 24 sub -Physical Resource Blocks (wherein 24 is obtained by multiplying 4 and 6) may be configured through a narrowband of 6 PRBs, each sub -Physical Resource Block including three non-overlapping consecutive subcarriers)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Gaur and Lindoff   include wherein the predetermined physical resource comprises central 6 or 24 physical resource blocks in the frequency layer, as suggested by Park. This modification would benefit the system as a design choice.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461